.LWN

\OOO\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-00090-RSL Document 143 Filed 03/01/19 Page l of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JEREMY CONK_LIN, D.O., an individual,
No. 2:18-cV-0009O RSL

Plaintiff,
STIPULATION AND PP-R»QPSS'E'D]
v. ORDER VOLUNTARILY DISMISSING`
REMAINING CLAIMS WITHOUT
UNIVERSITY OF WASHINGTON PREJUDICE

MEDIC INE, a Washington public health
system, et al.,

Defendants.

 

 

I. STIPULATION
Plaintiff Jeremey Conklin, D.O. and Defendants named as University of Washington
Medicinc, UW Medicine/NW, University of Washington Medical Center, University of
Washington School of Medicine (collectively “UW Defendants”), by and through their
attorneys of record, hereby stipulate to dismissal of the remaining claims against the UW
Defendants under the Washington Public Records Act Without prejudice, and each party to bear

its own costs and fees.

IT IS SO STIPULATED

sTIPULATION AND [PROPOSED] 0RDER voLUNTARILY DISMISSING
PUBLIC RECORDS Acrs CLAIMS WITHOUT PREJUDICE- 1 mavis wright umwa m
(No. 2118-cv-00090-RSL) L»w OFHCES

920 Fiflh Avenue, Suite 3300
Seattle, WA 98104-1610

206.622.3150 main - 206.757.7700 fax

 

-LWN

\DOO\\O\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-00090-RSL Document 143 Filed 03/01/19 Page 2 of 3

DATED this lst day of March, 2019.

HKM EMPLOYMENT ATTORNEYS LLP DAVIS WRIGHT TREMAINE LLP

 

 

 

/s/ Kristi Favard /S/ David Maas
Kristi Favard , WSBA #34419 Douglas C. Ross, WSBA #12811
600 Stewart Street, Ste 901 David Maas, WSBA #50694
Seattle, WA 98101 James Corning, WSBA #45177
Telephone: (206) 972-6858 920 Fifth Avenue, Suite 3300
Email: kfavardr'.:i`»hl<m.com Seattle, WA 98104-1610
Telephone: (206) 622-3150
Attorneysfor Plaintz`yj‘ Email: douglasross;.`€r.`.'dwt.com

davidmaas(f£ldwt.com

jamescorning§c_z.`>dwt.com

Attorneys for Defendants University of
Washington Medicine,, UWMedicineA\/'W;
University of Washington Medical Center,
University of Washington School of Medz`cine

 

II. ORDER
Pursuant to the foregoing stipulation, it is hereby ORDERED that all remaining claims

against the UW Defendants are hereby dismissed without prejudice

§ f {*
DATED this day of March, 2019.

 

Hon. Robert S. Lasnik
United States District Court Judge

STIPULATION AND [FROPO'SE‘D] ORDER VOLUNTARILY DISMISSING
PUBLIC RECORDS ACTS CLAIMS WITHOUT PREJUDICE- 2
(No. 2: 18-cv-00090-RSL) DaViS Wlighf Tremain€ LLP

LAw OFFIcEs
920 Fi&h Avenue, Suite 3300
Seanle, WA 98104-]610
206.622.3150 main - 206.757.7700 fax

 

